- Midland National Life Insurance Company April 27, 2011 Securities and Exchange Commission treet, N.E. Washington DC 20549 RE: Midland National Life Separate Account A File Number 333-14081  Premier Variable Universal Life 1.1  Variable Executive Universal Life 2  Variable Executive Universal Life Commissioners: Enclosed for filing is a copy of Post-Effective Amendment Number 18 to the above referenced Form N-6 Registration Statement. This amendment is being filed pursuant to paragraph (b) of Rule 485, and pursuant to subparagraph (b) (4) of that Rule, we certify the amendment does not contain disclosure which would render it ineligible to become effective pursuant to said paragraph (b). If you have any comments or questions about this filing, please contact Fred Bellamy of Sutherland Asbill & Brennan LLP at 202-383-0126 or fred.bellamy@sutherland.com. Sincerely, Jason L. Bradshaw Senior Variable Compliance Consultant cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on April 27 , Registration File No. 333-14081 811-05271 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] PRE-EFFECTIVE AMENDMENT NO. [ ] POST-EFFECTIVE AMENDMENT NO. _ 18_ _ [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. [ X ] (Check appropriate box or boxes.) Midland National Life Separate Account A (Exact name of registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of depositor) One Sammons Plaza Sioux Falls, South Dakota 57193-9991 (Address of depositors principal executive offices) Depositors Telephone Number, including Area Code: (605) 335-5700 Steve Horvat, Senior Vice President  Legal Copy to: Midland National Life Insurance Company Frederick R. Bellamy, Esq. One Sammons Plaza Sutherland Asbill & Brennan LLP Sioux Falls, South Dakota 57193-9991 1275 Pennsylvania Avenue, N.W. (Name and address of agent for service) Washington, DC 20004-2415 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): £ immediately upon filing pursuant to paragraph (b) x on May 1, 2011 pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(i) £ on pursuant to paragraph (a)(i) of Rule 485 If appropriate check the following box: o This post-effective amendment designates a new effective date for a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: Interests in Individual Flexible Premium Variable Life Insurance Policies Premier Variable Universal Life 1.1 Variable Executive Universal Life 2 Variable Executive Universal Life pvul_prosp.htm - Midland National Life Insurance Company PREMIER VARIABLE UNIVERSAL LIFE 1.1 Flexible Premium Variable Life Insurance Policy Issued By: Midland National Life Insurance Company One Sammons Plaza · Sioux Falls, SD 57193 (605) 335-5700 (telephone) · (800 ) 272  1642 (toll-free telephone number) (877) 841-6709 (toll-free facsimile for transaction requests) · (877) 208-6136 (toll-free facsimile for service requests) Through the Midland National Life Separate Account A Premier Variable Universal Life 1.1 (the policy) is a life insurance policy issued by Midland National Life Insurance Company. The policy: · provides insurance coverage with flexibility in death benefits and premiums; · pays a death benefit if the Insured person dies while the policy is still inforce ; · can provide substantial policy fund build-up on a tax-deferred basis. However, there is no guaranteed policy fund for amounts You allocate to the investment divisions . You bear the risk of poor investment performance for those amounts. · lets You borrow against Your policy, withdraw part of the net cash surrender value , or completely surrender Your policy. There may be tax consequences to these transactions. Loans and withdrawals affect the policy fund , and may affect the death benefit . The policy is no longer offered for sale. Existing policy owners may continue to pay additional premiums to their policy. You have a limited right to examine Your policy and return it to Us for a refund. You may decide how much Your premiums will be and how often You wish to pay them, within limits. You may also increase or decrease the amount of insurance protection, within limits. Depending on the amount of premiums paid, this may or may not be a Modified Endowment Contract ( MEC ). If it is a MEC , then loans and withdrawals may have more adverse tax consequences. You may allocate Your policy fund to Our General Account and up to ten investment divisions . Each division invests in a specified mutual fund portfolio. The mutual fund portfolios are part of the following series funds or trusts: 1. AIM Variable Insurance Funds (Invesco Variable Insurance Funds), 2. Alger Portfolios, 3. American Century Variable Portfolios, Inc., 4. Fidelity ® Variable Insurance Products, 5. Goldman Sachs Variable Insurance Trust, 6. Lord Abbett Series Fund, Inc., 7. MFS ® Variable Insurance Trusts, 8. Neuberger Berman Advisers Management Trust, 9. PIMCO Variable Insurance Trust, ProFunds Trust , Van Eck VIP Trust, and Vanguard ® Variable Insurance Funds You can choose among the fifty-eight investment divisions listed on the following page. Your policy fund in the investment divisions will increase or decrease based on investment performance. You bear this risk. You could lose the amount You invest and lose Your insurance coverage due to poor investment performance. No one insures or guarantees the policy fund allocated to the investment divisions . Separate prospectuses describe the investment objectives, policies and risks of the portfolios. The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. May 1, 2011 SEPARATE ACCOUNT INVESTMENT PORTFOLIOS Alger Capital Appreciation Portfolio Invesco V.I. Global Health Care Fund Alger Large Cap Growth Portfolio Invesco V.I. International Growth Fund Alger Mid Cap Growth Portfolio Lord Abbett Series Fund, Inc. Capital Structure Portfolio American Century VP Capital Appreciation Fund Lord Abbett Series Fund, Inc. Growth and Income Portfolio American Century VP International Fund Lord Abbett Series Fund, Inc. International Opportunities Portfolio American Century VP Value Fund Lord Abbett Series Fund, Inc. Mid-Cap Value Portfolio Fidelity VIP Asset Manager SM Portfolio MFS â VIT Growth Series Fidelity VIP Asset Manager: Growth â Portfolio MFS â VIT New Discovery Series Fidelity VIP Balanced Portfolio MFS â VIT Research Series Fidelity VIP Contrafund â Portfolio MFS â VIT Total Return Series Fidelity VIP Equity-Income Portfolio MFS â VIT Utilities Series Fidelity VIP Freedom 2010 Portfolio Neuberger Berman AMT Regency Portfolio Fidelity VIP Freedom 2015 Portfolio PIMCO VIT High Yield Portfolio Fidelity VIP Freedom 2020 Portfolio PIMCO VIT Real Return Portfolio Fidelity VIP Freedom 2025 Portfolio PIMCO VIT Total Return Portfolio Fidelity VIP Freedom 2030 Portfolio ProFund VP Japan Fidelity VIP Freedom Income Portfolio ProFund VP Oil & Gas Fidelity VIP Growth & Income Portfolio ProFund VP Small-Cap Value Fidelity VIP Growth Opportunities Portfolio ProFund VP Ultra Mid-Cap Fidelity VIP Growth Portfolio Van Eck VIP Global Hard Assets Fund Fidelity VIP High Income Portfolio Vanguard Ò VIF Balanced Portfolio Fidelity VIP Index 500 Portfolio Vanguard Ò VIF High Yield Bond Portfolio Fidelity VIP Investment Grade Bond Portfolio Vanguard Ò VIF International Portfolio Fidelity VIP Mid Cap Portfolio Vanguard Ò VIF Mid-Cap Index Portfolio Fidelity VIP Money Market Portfolio Vanguard Ò VIF REIT Index Portfolio Fidelity VIP Overseas Portfolio Vanguard Ò VIF Short-Term Investment-Grade Portfolio Goldman Sachs VIT Large Cap Value Fund Vanguard Ò VIF Small Company Growth Portfolio Goldman Sachs VIT Structured Small Cap Equity Fund Vanguard Ò VIF Total Bond Market Index Portfolio Invesco V.I. Dividend Growth Fund 1 Vanguard Ò VIF Total Stock Market Index Portfolio 1 Formerly Invesco V.I. Financial Services Fund This prospectus generally describes only the variable portion of the policy, except where the General Account is specifically mentioned. Buying this policy might not be a good way of replacing Your existing insurance or adding more insurance if You already own a flexible premium variable life insurance policy. You should read this prospectus and the current prospectuses for the funds carefully and keep them for future reference. This policy, or any of its riders, is not designed for resale, speculation, arbitrage, viatical settlements or any type of collective investment scheme. This policy may not be traded on any stock exchange or secondary market. By purchasing this policy, You represent and warrant that You are not purchasing or intending to use this policy, or any of its riders, for resale, speculation, arbitrage, viatical settlements or any type of collective investment scheme. Table of Contents POLICY BENEFITS/RISKS SUMMARY 7 POLICY BENEFITS . 7 Death Benefit 7 Flexible Premium Payments . 7 Asset Allocation Program 7 No Lapse Guarantee Premium 7 Benefits of the Policy Fund . 7 Tax Benefits . 8 Additional Benefits . 8 Your Right to Examine This Policy . 9 POLICY RISKS . 9 Investment Risk . 9 Surrender Charge Risk . 9 Withdrawing Money . 9 Risk of Lapse . 9 Loan Risks . 10 Tax Risks . 10 Risk of Increases in Charges . 10 Portfolio Risks . 10 Fee Table . 10 SUMMARY OF PREMIER VARIABLE UNIVERSAL LIFE 1.1 . 15 DEATH BENEFIT OPTIONS . 15 FLEXIBLE PREMIUM PAYMENTS . 15 INVESTMENT CHOICES . 16 YOUR POLICY FUND 16 Transfers . 16 Policy Loans . 17 Withdrawing Money . 17 Surrendering Your Policy . 17 DEDUCTIONS AND CHARGES . 17 Deductions From Your Premiums . 18 Deductions From Your Policy Fund . 18 Surrender Charge . 18 ADDITIONAL INFORMATION ABOUT THE POLICIES . 19 Your Policy Can Lapse . 19 Correspondence, Inquiries, and Transactions . 19 State Variations . 20 Tax-Free Section 1035 Exchanges . 20 DETAILED INFORMATION ABOUT PREMIER VARIABLE UNIVERSAL LIFE 1.1 . 21 INSURANCE FEATURES . 21 How the Policies Differ From Whole Life Insurance . 21 Application for Insurance . 21 Death Benefit 22 Notice and Proof of Death . 22 Payment of Death Benefits and Lump Sum Payments . 22 Maturity Benefit 23 Changes In Premier Variable Universal Life 1.1 . 23 Changing The Face Amount of Insurance . 24 Changing Your Death Benefit Option . 25 When Policy Changes Go Into Effect 25 Flexible Premium Payments . 25 Allocation of Premiums . 27 Additional Benefits . 27 SEPARATE ACCOUNT INVESTMENT CHOICES . 34 Our Separate Account And Its Investment Divisions . 34 The Funds . 35 Investment Policies Of The Portfolios . 35 Effects of Market Timing . 40 Charges In The Funds . 40 Asset Allocation Program 40 General 40 The Asset Allocation Models . 41 The Current Models . 41 Selecting an Asset Allocation Model 43 Periodic Updates of Asset Allocation Models and Notices of Updates . 44 Other Information . 45 USING YOUR POLICY FUND 45 The Policy Fund . 45 Amounts In Our Separate Account 46 How We Determine The Accumulation Unit Value . 46 Policy Fund Transactions and Good Order . 47 Transfers Of Policy Fund . 47 Transfer Limitations . 48 Dollar Cost Averaging . 50 Portfolio Rebalancing . 51 Automatic Distribution Option . 51 Policy Loans . 52 Withdrawing Money From Your Policy Fund . 53 Surrendering Your Policy . 54 THE GENERAL ACCOUNT 55 DEDUCTIONS AND CHARGES . 56 Deductions From Your Premiums . 56 Charges Against The Separate Account 56 Monthly Deductions From Your Policy Fund . 56 Transaction Charges . 58 How Policy Fund Charges Are Allocated . 58 Loan Charge . 59 Surrender Charge . 59 Portfolio Expenses . 60 Tax Effects . 61 INTRODUCTION 61 TAX STATUS OF THE POLICY 61 TAX TREATMENT OF POLICY BENEFITS . 61 In General 61 Modified Endowment Contracts (MEC) 62 Distributions Other Than Death Benefits from Modified Endowment Contracts . 62 Distributions Other Than Death Benefits from Policies that are not Modified Endowment Contracts . 62 Investment in the Policy . 63 Policy Loans and the Benefit Extension Rider 63 Withholding . 63 Life Insurance Purchases by Residents of Puerto Rico . 63 Life Insurance Purchases by Nonresident Aliens and Foreign Corporations . 64 Multiple Policies . 64 Continuation of Policy Beyond Age 100 . 64 Accelerated Benefit RiderTerminal Illness . 64 Accelerated Benefit RiderChronic Illness . 64 Living Needs Rider 64 Business Uses of Policy . 65 Employer-Owned Life Insurance Policies . 65 Non-Individual Owners and Business Beneficiaries of Policies . 65 Split-Dollar Arrangements . 65 Alternative Minimum Tax . 66 Estate, Gift, and Generation-Skipping Transfer Tax Considerations . 66 Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 . 66 Foreign Tax Credits . 66 Possible Tax Law Changes . 67 Our Income Taxes . 67 ADDITIONAL INFORMATION ABOUT THE POLICIES . 67 Your Right To Examine This Policy 67 Your Policy Can Lapse . 67 You May Reinstate Your Policy 68 Policy Periods And Anniversaries . 68 Maturity Date . 68 We Own The Assets Of Our Separate Account 69 Changing the Separate Account 69 Limits On Our Right To Challenge The Policy 70 YOUR PAYMENT OPTIONS . 70 Lump Sum Payments . 70 Optional Payment Methods . 71 YOUR BENEFICIARY 72 ASSIGNING YOUR POLICY 72 WHEN WE PAY PROCEEDS FROM THIS POLICY 72 YOUR VOTING RIGHTS AS AN OWNER 73 DISTRIBUTION OF THE POLICIES . 74 LEGAL PROCEEDINGS . 75 FINANCIAL STATEMENTS . 75 Definitions . 76 APPENDIX A 78 APPENDIX B 79 POLICY BENEFITS/RISKS SUMMARY In this prospectus We, Our, Us, Midland National, and Company mean Midland National Life Insurance Company. You and Your mean the owner of the policy. We refer to the person who is covered by the policy as the Insured or Insured person, because the Insured person and the owner may not be the same. There is a list of definitions at the end of this prospectus, explaining many words and phrases used here and in the actual insurance policy. In this prospectus, these words and phrases are generally in bold face type. This summary describes the policys important risks and benefits. The detailed information appearing later in this prospectus further explains the following summary. This summary must be read along with that detailed information. Unless otherwise indicated, the description of the policy in this prospectus assumes that the policy is inforce and that there is no outstanding policy loan. This prospectus generally describes policies issued after May 1, 2003 with respect to certain features (including the premium charge and cost of insurance deduction and no lapse guarantee period). For information on how policies issued before May 1, 2003 are different, see Appendix A. POLICY BENEFITS Death Benefit Premier Variable Universal Life 1.1 is life insurance on the Insured person. If the policy is inforce We will pay a death benefit when the Insured person dies. You can choose between two death benefit options: · Option 1: death benefit equals the face amount of the insurance policy. This is sometimes called a level death benefit . · Option 2: death benefit equals the face amount plus the policy fund . This is sometimes called a variable death benefit . The death benefit may be even greater in some circumstances. See  Death Benefit  on page 22. We deduct any policy debt and unpaid charges before paying any benefits. The beneficiary can take the death benefit in a lump sum or under a variety of payment plans. You may change the death benefit option You have chosen. You may also increase or decrease the face amount of Your policy, within certain limits. Flexible Premium Payments You may pay premiums whenever and in whatever amount You want, within certain limits. We require an initial premium at issue which is at least equal to one months no lapse guarantee premium. The no lapse guarantee premium is based on the policys face amount and the Insured persons age , sex and underwriting class . We are not required to accept any premium and We currently reject any premium of less than $50.00. However, under current Company practice, if paid by monthly bank draft, We will accept a premium as low as $30.00. See  Flexible Premium Payments  on page 25. Asset Allocation Program We make an asset allocation service available at no additional charge for use within the contract. The asset allocation program is designed to assist You in allocating Your net premium and policy fund among the investment choices available under the policy. If You participate in the asset allocation program, then You must select one of the asset allocation model portfolios available under the policy; We will not make this decision. See "Asset Allocation Program" on page 40. There is no guarantee that a model portfolio in the asset allocation program will not lose money or experience volatility. No Lapse Guarantee Premium During the no lapse guarantee period , Your policy will remain inforce as long as You meet the applicable no lapse guarantee premium requirements. See  Premium Provisions During The No Lapse Guarantee Period  on page 26. Benefits of the Policy Fund · Withdrawing Money from Your Policy Fund . You may make a partial withdrawal from Your policy fund . The current minimum withdrawal amount is $200. The maximum partial withdrawal You can make is 50% of Your net cash surrender value (that is Your policy fund minus policy debt minus surrender charge ) in the first policy year ; thereafter, it is 90% of Your net cash surrender value . There may be tax consequences for making a partial withdrawal. See  Withdrawing Money From Your Policy Fund  on page 53. · Surrendering Your Policy . You can surrender Your policy for cash and then We will pay You the net cash surrender value (the policy fund minus the surrender charge and minus any policy debt ). See  Surrendering Your Policy  on page 17. There may be tax consequences for surrendering Your policy. · Policy Loans . You may borrow up to 92% of Your cash surrender value (the policy fund less the surrender charge ) minus any policy debt . Your policy will be the sole security for the loan. Your policy states a minimum loan amount, usually $200. See  Policy Loans  on page 52. Policy loan interest is not tax deductible on policies owned by an individual. There may be federal tax consequences for taking a policy loan. See  Tax Effects  on page 61. · Transfers of Policy Fund . You may transfer Your policy fund among the investment divisions and between the General Account and the various investment divisions . Currently, We allow an unlimited number of free transfers. We reserve the right to charge a $25 fee for each transfer after the 12 th transfer in a policy year . We reserve the right to eliminate and/or severely restrict the transfer privilege in any manner We deem appropriate for some, all or specific policy owners. There are additional limitations on transfers to and from the General Account. See  Transfers Of Policy Fund  on page 47 and Transfer Limitations on page 48. · Dollar Cost Averaging (DCA) . The DCA program enables You to make scheduled monthly transfers of a predetermined dollar amount from the DCA source account (any investment division or the General Account) into one or more of the investment divisions . The minimum monthly amount to be transferred using DCA is $200. See  Dollar Cost Averaging  on page 50. · Portfolio Rebalancing . The Portfolio Rebalancing Option allows policy owners, who are not participating in a DCA program, to have the Company automatically reset the percentage of policy fund allocated to each investment division to a pre-set level. At each policy anniversary , We will transfer amounts needed to balance the policy fund to the specified percentages selected by You. See  Portfolio Rebalancing  on page 51. · Automatic Distribution Option. You can elect to receive automatic distributions of Your net cash surrender value on a monthly, quarterly, semi-annual or annual basis by filling out one form, and We will automatically process the necessary withdrawals and loans. See Automatic Distribution Option on page 51. Tax Benefits We intend for the policy to satisfy the definition of life insurance under the Internal Revenue Code. Assuming that the policy does satisfy that definition, the death benefit generally should be excludable from the gross income of its recipient. Similarly, You should not be deemed to be in constructive receipt of the policy value (the policy fund ), and therefore should not be taxed on increases in the policy fund until You take out a loan or withdrawal, surrender the policy, or We pay the maturity benefit. In addition, transfers of policy funds (among investment divisions and between the General Account and the various investment divisions ) are not taxable transactions. See Tax Risks on page 10 and  Tax Effects  on page 61. You should consult with and rely on a qualified tax advisor for assistance in all policy related tax matters. Additional Benefits Your policy may have one or more supplemental benefits that are options or attached by rider to the policy. Each benefit is subject to its own requirements as to eligibility and additional cost. The additional benefits that may be available to You are: · Accelerated Benefit Rider  Chronic Illness · Extended Maturity Option · Accelerated Benefit Rider  Terminal Illness · Family Insurance Rider* · Accidental Death Benefit Rider · Flexible Disability Benefit Rider* · Additional Insured Rider · Flexible Disability Benefit Rider 2 · Automatic Benefit Increase Provision Rider* · Guaranteed Insurability Rider · Benefit Extension Rider · Living Needs Rider** · Childrens Insurance Rider* · Waiver of Charges Rider · Childrens Insurance Rider 2 *No longer available for issue on new or inforce policies. **No longer available on new policies. Some of these benefits may have tax consequences and there are usually extra charges for them. Please consult Your tax advisor before selecting or exercising an additional benefit. Your Right to Examine This Policy For a limited period of time, as specified in Your policy, You have a right to return Your policy for a refund. See  Your Right To Examine This Policy  on page 67. POLICY RISKS Investment Risk Your policy fund in the investment divisions will increase or decrease based on investment performance of the underlying portfolios. You bear this risk. We deduct fees and charges from Your policy fund , which can significantly reduce Your policy fund . During times of poor investment performance, the deduction of fees and charges based on the net amount at risk will have an even greater negative impact on Your policy fund . If You allocate net premium to the General Account, then We credit Your policy fund in the General Account with a declared rate of interest. You assume the risk that the interest rate on the General Account may decrease, although, it will never be lower than a guaranteed minimum annual effective rate of 3.5%. No one insures or guarantees the policy fund allocated to the investment divisions . Separate prospectuses describe the investment objectives, policies, and risks of the portfolios. You should purchase the policy only if You have the financial ability to keep it inforce for a substantial period of time. You should not purchase the policy if You intend to surrender all or part of the policy value in the near future. This policy is not suitable as a short-term investment. Surrender Charge Risk If You surrender Your policy for its net cash surrender value or let Your policy lapse during the surrender charge period, We will deduct a surrender charge . The surrender charge period lasts for the first 10 policy years after the date of issue or increase in face amount . It is possible that You will receive no net cash surrender value if You surrender Your policy, especially in the first few policy years . See  Surrender Charge  on page 59. Taxes and a tax penalty may apply. See  Tax Effects  on page 61. Withdrawing Money Withdrawals will reduce Your policy fund . Withdrawals, especially those taken during periods of poor investment performance, could considerably reduce or eliminate some benefits or guarantees of the policy. We will deduct a withdrawal charge if You make more than one withdrawal in any given policy year . The maximum partial withdrawal You can make during the first policy year is 50% of the net cash surrender value ; in any policy year thereafter it is 90% of the net cash surrender value . Taxes and a tax penalty may apply. See  Tax Effects  on page 61. Risk of Lapse Your policy can lapse if the net cash surrender value is not sufficient to pay the monthly deductions. Taxes and a tax penalty may apply if Your policy lapses while a policy loan is outstanding. · Planned Premium . You choose a planned periodic premium. But payment of the planned premiums may not ensure that Your policy will remain inforce . Additional premiums may be required to keep Your policy from lapsing. You need not pay premiums according to the planned schedule. Whether Your policy lapses or remains inforce can depend on the amount of Your policy fund (less any policy debt and surrender charge ). The policy fund , in turn, depends on the investment performance of the investment divisions You select. (The policy fund also depends on the premiums You pay and the charges We deduct.) However, You can ensure that Your policy stays inforce during the no lapse guarantee period by paying premiums equal to those required to meet the accumulated no lapse guarantee premium requirements described in  Premium Provisions During The No Lapse Guarantee Period  on page 26. Nevertheless, the policy can lapse (1) during the no lapse guarantee period if You do not meet the no lapse guarantee premium requirements and (2) after the no lapse guarantee period no matter how much You pay in premiums, if the net cash surrender value is insufficient to pay the monthly deductions (subject to the grace period). See  Your Policy Can Lapse  on page 67. · Policy Loans . Your loan may affect whether Your policy remains inforce . If Your loan lowers the value of Your policy fund to a point where the monthly deductions are greater than Your policys net cash surrender value , then the policys lapse provision may apply. Your policy may lapse because the loaned amount cannot be used to cover the monthly deductions that are taken. For more details see  Policy Loans  on page 63. · Surrender Charge Period. If You allow Your policy to lapse during the surrender charge period, We will deduct a surrender charge . Loan Risks Taking a policy loan will have a permanent effect on Your policy fund and benefits under Your policy. A policy loan will reduce the death benefit proceeds or any benefit paid on the maturity date (i.e., the policy anniversary after the Insured person's 120 th birthday), and the net cash surrender value of Your policy. Taking a policy loan also may make Your policy more susceptible to lapse, and may have tax consequences. See "Policy Loans" on page 52 and "Tax Effects" on page 61. Tax Risks In order to qualify as a life insurance policy for Federal income tax purposes and to receive the tax treatment normally accorded life insurance policies under Federal tax law, a policy must satisfy certain requirements which are set forth in the Internal Revenue Code. Guidance as to how these requirements are to be applied is limited. Nevertheless, We believe that a policy issued on a standard rate class basis should satisfy the applicable requirements. There is less guidance, however, with respect to policies issued on a substandard basis and it is not clear whether such policies will in all cases satisfy the applicable requirements, particularly if You pay the full amount of premiums under the policy. Depending on the total amount of premiums You pay, the policy may be treated as a modified endowment contract under federal tax laws. If a policy is treated as a modified endowment contract , then surrenders, withdrawals, and loans under the policy will be taxable as ordinary income to the extent there are earnings in the policy. In addition, a 10% penalty tax may be imposed on surrenders, withdrawals, and loans taken before You reach age 59 ½. If the policy is not a modified endowment contract , then distributions generally will be treated first as a return of basis or investment in the policy and then as taxable income. Moreover, loans will generally not be treated as distributions. Finally, neither distributions nor loans from a policy that is not a modified endowment contract are subject to the 10% penalty tax. This policy may be purchased with the intention of accumulating cash value on a tax-free basis for some period (such as, until retirement) and then periodically borrowing from the policy without allowing the policy to lapse. The aim of this strategy is to continue borrowing from the policy until its contract value (i.e., the policy fund) is just enough to pay off the policy loans that have been taken out and then relying on the Benefit Extension Rider to keep the policy in force until the death of the insured. Anyone contemplating taking advantage of this strategy should be aware that it involves several risks. First, if the death benefit under the Benefit Extension Rider is lower than the policys original death benefit , then the policy might become a MEC which could result in a significant tax liability attributable to the balance of any policy debt . Second, this strategy will fail to achieve its goal if the policy is a MEC or becomes a MEC after the periodic borrowing begins. Third, this strategy has not been ruled on by the Internal Revenue Service (the IRS) or the courts and it may be subject to challenge by the IRS, since it is possible that loans under this policy may be treated as taxable distributions when the rider causes the policy to be converted to a fixed policy. In that event, assuming policy loans have not already been subject to tax as distributions, a significant tax liability could arise. Anyone considering using the policy as a source of tax-free income by taking out policy loans should, before purchasing the policy, consult with and rely on a competent tax advisor about the tax risks inherent in such a strategy. See  Tax Effects  on page 61. You should consult a qualified tax advisor for assistance in all policy-related tax matters. Risk of Increases in Charges Certain fees and charges assessed against the policy are currently at levels below the guaranteed maximum levels. We may increase these fees and charges up to the guaranteed maximum level. If fees and charges are increased, the risk that the policy will lapse increases and You may have to increase the premiums to keep the policy inforce . Portfolio Risks A comprehensive discussion of the risks of each portfolio may be found in each portfolios prospectus. Please refer to the portfolios prospectuses for more information. There is no assurance that any portfolio will achieve its stated investment objective. Fee Table The following tables describe the fees and expenses that You will pay when buying, owning, and surrendering the policy. The first table describes the fees and expenses that You will pay at the time You buy the policy, make premium payments, take cash withdrawals, surrender the policy, exercise certain riders or transfer policy funds between investment divisions . Transaction Fees Charge When Charge Is Deducted Amount Deducted i Maximum Guaranteed Charge Current Charge Premium Charge The current charge is lower (as shown) if the initial face amount of insurance is $1,000,000 or greater. ii Upon receipt of a premium payment. 5.0% of each premium payment in all policy years . If the initial face amount of insurance is less than $1,000,000, the charge is 5.0% of each premium payment received in policy years 1 through 15. Otherwise, it is 4.5% of each premium payment received in policy years 1-15. Civil Service Allotment Service Charge Upon receipt of a premium payment where Civil Service Allotment is chosen. $0.46 from each bi-weekly premium payment. $0.46 from each bi-weekly premium payment. Surrender Charge iii (Deferred Sales Charge) Minimum and Maximum At the time of surrender or lapse that occurs (a) during the first 10 policy years , or (b) during the first 10 policy years following any increase in face amount . $9.00 up to $52.50 in the first policy year per $1,000 of face amount . iv $9.00 up to $52.50 in the first policy year per $1,000 of face amount . iv Charge for a male Insured issue age 40 in the nonsmoker premium class in the first policy year $22.00 per $1,000 of face amount . $22.00 per $1,000 of face amount . Partial Withdrawal Charge Upon partial withdrawal. Lesser of $25 or 2% of amount withdrawn on any withdrawal after the first one in any policy year . Lesser of $25 or 2% of the amount withdrawn on any withdrawal after the first one in any policy year . Transfer Fees Upon transfer of any money from the investment divisions or the General Account. $25 on each transfer after the 12th transfer in any one policy year . $0 on all transfers. Additional Benefits Charges Accelerated Benefit Rider Chronic Illness At the time a benefit is paid out. Accelerated Benefit Rider Terminal Illness At the time a benefit is paid out. Living Needs Rider** At the time a benefit is paid out. v The next table describes the fees and expenses that You will pay periodically during the time that You own the policy, not including mutual fund portfolio fees and expenses. Periodic Fees Related to Owning the Policy Other than Portfolio Operating Expenses Amount Deducted i Charge When Charge Is Deducted Maximum Guaranteed Charge Current Charge Cost of Insurance Deduction vi Minimum and Maximum On the policy date and on every monthly anniversary . $0.06 up to $83.33 per $1,000 of net amount at risk vii per month. If the Initial specified face amount is less than or equal to $249,999 the charges vary from $0.04 up to $25.91 per $1,000 of net amount at risk per month. If the Initial face amount is greater than or equal to $250,000 but less than or equal to $999,999 the charges vary from $0.04 up to $24.09 per $1,000 of net amount at risk per month. If the initial face amount is greater than or equal to $1,000,000 the charges vary from $0.04 up to $22.95 per $1,000 of net amount at risk per month. Charges for a male Insured issue age 40 in the nonsmoker premium class in the first policy year with an initial specified face amount of $375,000. $0.20 per $1,000 of net amount at risk per month. $0.13 per $1,000 of net amount at risk per month. Expense Charge On the policy date and on every monthly anniversary . $7 per month in all policy years . $7 per month in policy years 1 through 15 and $4 per month thereafter. Mortality and Expense Risk Charge On each day the policy remains inforce . Annual rate of 0.90% of the policy Separate Account assets in policy years 1-10 and 0.10% thereafter. Annual rate of 0.90% of the policy Separate Account assets in policy years 1  10 and 0.10% thereafter. Loan Interest Spread viii On policy anniversary or earlier, as applicable ix 4.50% (annually) in policy years 1-5; 0.00% (annually) thereafter. 2.00% (annually) in policy years 1-5; 0.00% (annually) thereafter. Additional Benefits Charges x Accidental Death Benefit Rider Minimum and Maximum On rider date and each monthly anniversary thereafter. $0.03 up to $0.09 per month per $1,000 of accidental death benefit selected. $0.03 up to $0.09 per month per $1,000 of accidental death benefit selected. Charge for a male Insured attained age 40 in the nonsmoker premium class in the first policy year following the rider date . $0.08 per month per $1,000 of accidental death benefit . $0.08 per month per $1,000 of accidental death benefit . Additional Insured Rider Minimum and Maximum On rider date and each monthly anniversary thereafter. $0.16 up to $83.33 per month per $1,000 of Additional Insured Rider death benefit . $0.09 up to $19.23 per month per $1,000 of Additional Insured Rider death benefit . Charge for a female Insured attained age 40 in the nonsmoker premium class in the first policy year following the rider date . $0.42 per month per $1,000 of Additional Insured Rider death benefit . $0.22 per month per $1,000 of Additional Insured Rider death benefit . Children's Insurance Rider* On rider date and each monthly anniversary thereafter. $0.52 per month per $1,000 of Children's Insurance benefit. xi $0.52 per month per $1,000 of Children's Insurance benefit. Children's Insurance Rider 2 On rider date and each monthly anniversary thereafter. $0.50 per month per $1,000 of Children's Insurance benefit. xii $0.50 per month per $1,000 of Children's Insurance benefit. Family Insurance Rider* On rider date and each monthly anniversary thereafter. $1.72 per month per unit of Family Insurance Rider. xiii $1.72 per month per unit of Family Insurance Rider. Flexible Disability Benefit Rider* Minimum and Maximum Charge for a male insured issue age 40 in the nonsmoker premium class On rider date and each monthly anniversary thereafter until the policy anniversary on which the Insured reaches attained age 60 $0.21 up to $0.50 per month per $10 of monthly benefit $0.33 per month per $10 of monthly benefit $0.21 up to $0.80 per month per $10 of monthly benefit $0.33 per month per $10 of monthly benefit Flexible Disability Benefit Rider 2 Minimum and Maximum On rider date and each monthly anniversary thereafter until the policy anniversary on which the Insured reaches attained age 60. $0.27 up to $0.80 per month per $10 of monthly benefit. $0.27 up to $0.80 per month per $10 of monthly benefit. Charge for a male Insured issue age 40 in the nonsmoker premium class. $0.50 per month per $10 of monthly benefit. $0.50 per month per $10 of monthly benefit. Guaranteed Insurability Rider Minimum and Maximum On rider date and each monthly anniversary thereafter. $0.05 up to $0.17 per month per $1,000 of Guaranteed Insurability benefit elected. $0.05 up to $0.17 per month per $1,000 of Guaranteed Insurability benefit elected. Charge for a male Insured issue age 30 in the nonsmoker premium class $0.13 per month per $1,000 of Guaranteed Insurability benefit elected. $0.13 per month per $1,000 of Guaranteed Insurability benefit elected. Waiver of Charges Rider Minimum and Maximum On rider date and each monthly anniversary thereafter. $0.01 up to $0.12 per month per $1,000 of face amount . $0.01 up to $0.12 per month per $1,000 of face amount . Charge for a male Insured issue age 40 in the nonsmoker premium class in the first policy year $0.02 per month per $1,000 of face amount . $0.02 per month per $1,000 of face amount . i Some of these charges are rounded off in accordance with regulations of the U.S. Securities and Exchange Commission. Actual charges may be somewhat higher or lower. ii The premium charge percentage is based on the initial face amount at the time of issue and does not increase or decrease if there is a subsequent change in the face amount of the policy. iii The surrender charge varies based upon the sex, issue age , and rating class of the Insured person on the issue date. The surrender charges shown in the table may not be representative of the charges that You will pay. Your policys data page will indicate the surrender charge applicable to Your policy. For more detailed information concerning Your surrender charges , please contact Our Administrative Office . iv These charges decrease gradually in policy years 2 through 10 to $0.00 for policy years 11 and thereafter. An increase in face amount establishes a new surrender charge schedule for the amount of the increase in face amount based upon the sex, attained age and rating class at the time the face amount increase becomes effective. v Currently We charge an administrative fee of $200 at the time benefits are paid from this rider. We reserve the right to increase this amount. vi The cost of insurance rate varies based upon a number of factors, including, but not limited to, the sex, attained age , and rating class of the Insured person at the time of the charge. The cost of insurance deductions shown in the table may not be representative of the charges that You will pay. Your policys data page will indicate the cost of insurance deduction applicable to Your policy. For more detailed information concerning Your cost of insurance deductions, please contact Our Administrative Office . We may place an Insured in a substandard underwriting class with ratings that reflect higher mortality risks and that result in a higher cost of insurance deduction. vii As of any monthly anniversary , the net amount at risk is the death benefit less the policy fund (after all deductions for that monthly anniversary , except the cost of insurance deduction). viii The Loan Interest Spread is the difference between the amount of interest We charge You for a loan (guaranteed not to exceed a maximum of 8.00% annually) and the amount of interest We credit to the amount in Your loan account (which is 3.50% annually). ix While a policy loan is outstanding, loan interest is charged in arrears on each policy anniversary or, if earlier, on the date of loan repayment, policy lapse, surrender, policy termination, or the Insureds death. x Charges for these riders may vary based on the policy duration, Insureds issue or attained age , sex, risk class, and benefit amount. Charges based on attained age may increase as the Insured ages. The rider charges shown in the table may not be typical of the charges You will pay. Your policys specification page will indicate the rider charges applicable to Your policy, and more detailed information concerning these rider charges is available upon request from Our Administrative Office . xi Regardless of the number of children or their age , up to age 21. xii Regardless of the number of children or their age , up to age 18 xii i Regardless of the number of children or their age , up to age 21, or the age of the spouse. A unit of coverage provides for a decreasing term insurance benefit for the spouse that is shown in the rider form You receive with Your policy as well as $1,000 of term insurance for each of the Insureds children. *No longer available for issue on new or inforce policies. **No longer available on new policies. The next item shows the lowest and highest total operating expenses deducted from portfolio assets (before waiver or reimbursement) during the fiscal year ended December 31, 2010. Expenses of the portfolios may be higher or lower in the future. More detail concerning each portfolios fees and expenses is contained in the prospectus for each portfolio. Total Annual Portfolio Operating Expenses : Lowest Highest Total Annual Portfolio Operating Expenses 1 (total of all expenses that are deducted from portfolio assets, including management fees, distribution or service fees (12b-1 fees), and other expenses) 0.10% % 1 The portfolio expenses used to prepare this table were provided to Midland National by the funds or their fund managers. Midland National has not independently verified such information. The expenses reflect those incurred as of December 31, 2010. Current or future expenses may be greater or less than those shown. These fees and expenses are paid out of the assets of the portfolio companies. A comprehensive discussion of the risks, charges and expenses of each portfolio company may be found in the portfolio companys prospectus. You can obtain a current copy of the portfolio companies prospectuses by contacting Us at: Midland National Life Insurance Company One Sammons Plaza Sioux Falls, SD 57193 Phone: (800) 272-1642 Fax: (605) 335-3621 or toll-free (877) 208-6136 For information concerning compensation paid for the sale of the policies, see Distribution of the Policies on page 74. SUMMARY OF PREMIER VARIABLE UNIVERSAL LIFE 1.1 DEATH BENEFIT OPTIONS Premier Variable Universal Life 1.1 provides life insurance on the Insured person. If the policy is inforce We will pay a death benefit when the Insured person dies. You can choose between two death benefit options: · Option 1 : death benefit equals the face amount of the insurance policy. This is sometimes called a level death benefit . · Option 2 : death benefit equals the face amount plus the policy fund . This is sometimes called a variable death benefit . The death benefit may be even greater in some circumstances. See Death Benefit on page 22. We deduct any policy debt and unpaid charges before paying any benefits. The beneficiary can take the death benefit in a lump sum or under a variety of payment plans. The minimum face amount is $150,000. You may change the death benefit option You have chosen. You may also increase or decrease the face amount of Your policy, within limits. FLEXIBLE PREMIUM PAYMENTS You may pay premiums whenever and in whatever amount You want, within certain limits. We require an initial premium at issue which is at least equal to one months no lapse guarantee premium. The no-lapse guarantee premium is based on the policys face amount and the Insured persons age , sex and underwriting class. We are not required to accept any premium and We currently reject any premium of less than $50.00. However under current Company practice, if paid by monthly bank draft, We will accept a premium as low as $30.00. You may choose a planned periodic premium. But payment of the planned premiums may not ensure that Your policy will remain inforce . Additional premiums may be required to keep Your policy from lapsing. You need not pay premiums according to the planned schedule. Whether Your policy lapses or remains inforce can depend on the amount of Your policy fund (less any policy debt and surrender charge ). The policy fund , in turn, depends on the investment performance of the investment divisions You select. (The policy fund also depends on the premiums You pay and the charges We deduct.) However, You can ensure that Your policy stays inforce during the no lapse guarantee period by paying premiums equal to those required to meet the accumulated no lapse guarantee premium requirements described in  Premium Provisions During The No Lapse Guarantee Period  on page 26. INVESTMENT CHOICES You may allocate Your policy fund to up to ten of the fifty-eight available investment divisions . You bear the complete investment risk for all amounts allocated to any of these investment divisions . For more information, see The Funds on page 35. You may also allocate Your policy fund to Our General Account, where We guarantee the safety of principal and a minimum interest rate. See the THE GENERAL ACCOUNT on page 55. YOUR POLICY FUND Your policy fund begins with Your first premium payment. From Your premium We deduct a premium charge, any per premium expenses as described in the Deductions From Your Premiums section on page 56 and the first monthly deduction as described in the Monthly Deductions From Your Policy Fund section on page 56. The balance of the premium is Your beginning policy fund . Your policy fund reflects: · the amount and frequency of premium payments, · deductions for the cost of insurance, additional benefits, and other charges, · the investment performance of Your chosen investment divisions , · interest earned on amounts allocated to the General Account, · the impact of loans, and · the impact of partial withdrawals. There is no guaranteed policy fund for amounts allocated to the investment divisions . See Deductions From Your Premiums on page 56. Transfers You may transfer Your policy fund among the investment divisions and between the General Account and the various investment divisions . Transfers take effect when We receive Your request in good order. We require a minimum amount for each transfer, usually $200. Currently, We allow an unlimited number of free transfers. We reserve the right to charge a $25 fee for each transfer after the 12 th in a policy year . There are other limitations on transfers to and from the General Account. See Transfers Of Policy Fund on page 47. Completed transfer requests received at Our Administrative Office in good order before the New York Stock Exchange closes for regular trading (usually, 3:00 p.m. Central Time) are priced at the unit value determined at the close of that regular trading session of the New York Stock Exchange. If We receive Your completed transfer request in good order after the close of regular trading on the New York Stock Exchange, We will process the transfer request at the unit value determined at the close of the next regular trading session of the New York Stock Exchange. We reserve the right to eliminate and/or severely restrict the transfer privilege in any manner We deem appropriate for some, all or specific policy owners. Policy Loans You may borrow up to 92% of Your net cash surrender value (the policy fund less the surrender charge minus any policy debt ). Your policy will be the sole security for the loan. Your policy states a minimum loan amount, usually $200. Policy loan interest accrues daily at an annual adjusted rate. See Policy Loans on page 52. Policy loan interest is not tax deductible on policies owned by an individual. There may be federal tax consequences for taking a policy loan. See Tax Effects on page 61. Withdrawing Money You may make a partial withdrawal from Your policy fund . The current minimum withdrawal amount is $200. The maximum partial withdrawal You can make in the first policy year is 50% of the net cash surrender value ; thereafter it is 90% of the net cash surrender value . The net cash surrender value is the policy fund minus any surrender charge minus any policy debt . Withdrawals are subject to other requirements. If You make more than one withdrawal in a policy year , then We deduct a service charge (no more than $25) for each subsequent withdrawal. See Withdrawing Money From Your Policy Fund on page 53. Withdrawals could considerably reduce or eliminate some benefits or guarantees of the policy. Withdrawals and surrenders may have negative tax effects. See Tax Effects on page 61. Completed partial withdrawal requests received in good order at Our Administrative Office before the New York Stock Exchange closes for regular trading (usually, 3:00 p.m. Central Time) are priced at the unit value determined at the close of that regular trading session of the New York Stock Exchange. If We receive Your completed partial withdrawal request after the close of regular trading on the New York Stock Exchange, We will process the partial withdrawal request at the unit value determined at the close of the next regular trading session of the New York Stock Exchange. Withdrawals are effected at unit values determined at the close of business on the day the withdrawal takes effect. Surrendering Your Policy You can surrender Your policy for cash and then We will pay You the net cash surrender value . A surrender charge will be deducted if You surrender Your policy or allow it to lapse during the surrender charge period. It is possible that You will receive no net cash surrender value if You surrender Your policy, especially in the first few policy year s. See Surrendering Your Policy on page 54.Taxes and a tax penalty may apply. See  Tax Effects  on page 61. Completed surrender requests received in good order at Our Administrative Office before the New York Stock Exchange closes for regular trading (usually, 3:00 p.m. Central Time) are priced at the unit value determined at the close of that regular trading session of the New York Stock Exchange. If We receive Your completed surrender request after the close of regular trading on the New York Stock Exchange, We will process the surrender request at the unit value determined at the close of the next regular trading session of the New York Stock Exchange. DEDUCTIONS AND CHARGES Deductions From Your Premiums For most policies, We deduct a 5.0% premium charge from each premium payment. (The charge is 4.5% for policies issued after May 1, 2003 with an initial face amount of insurance of $1,000,000 or more). The premium charge is based on the initial face amount at the time of issue and does not increase or decrease if there is a subsequent change in the face amount of the policy. We currently intend to eliminate this charge after the 15 th policy year . (This is not guaranteed.) This charge partially reimburses Us for the selling and distribution costs of this policy and for premium taxes We pay. If You elect to pay premiums by Civil Service Allotment, We also deduct a 46¢ (forty-six cents) service charge from each premium payment. See Deductions From Your Premiums on page 56. Deductions From Your Policy Fund Certain amounts are deducted from Your policy fund monthly. These are: · an expense charge of $7.00. We currently intend to reduce this charge to $4.00 after the 15 th policy year . (This reduction is not guaranteed.) · a cost of insurance deduction. The amount of this charge is based on a number of factors, including, but not limited to, the Insured persons attained age , sex, risk class, and the amount of insurance under Your policy; and · charges for additional benefits. In addition, We can deduct fees when You make: · a partial withdrawal of net cash surrender value more than once in a policy year or · more than twelve transfers a year between investment divisions . (We currently waive this charge). See Monthly Deductions From Your Policy Fund on page 56. We also deduct a daily charge at an annual rate of 0.90% of the assets in every investment division in the first 10 policy years and 0.10% after the 10 th policy year . Surrender Charge We deduct a surrender charge only if You surrender Your policy for its net cash surrender value or let Your policy lapse during the first 10 policy years . If You keep this policy inforce for longer than 10 years, then You will not incur a surrender charge on the original face amount of insurance. As explained in the sections entitled Surrender Charge on page 59 a face amount increase will result in a new 10 year surrender charge period on the amount of the increase. The surrender charge varies by the issue age , sex and class of the Insured at the time of issue. The per $1,000 of face amount surrender charge is highest in the first year of Your policy and decreases to $0.00 after the end of 10 policy years . For example, a male with an issue age of 35 and a class of preferred non-smoker will have a first year surrender charge of $18.05 per $1,000 of the face amount , but a male with an issue age of 65 and a class of preferred non-smoker will have a first year surrender charge of $47.50 per $1,000 of the face amount . The maximum first year surrender charge for all issue ages, sexes and classes is $52.50 per $1,000 of the face amount . The $52.50 per $1,000 surrender charge occurs for males issued at a smoker class with issue ages at 58 or older. The surrender charge at the time of surrender is determined by multiplying the surrender charge listed in Your policy form, for the appropriate policy year , times the appropriate face amount of insurance and dividing by 1,000. If You decrease Your face amount after Your policy is issued, the surrender charge will not change. If You increase Your face amount after Your policy is issued, We will send You an endorsement, which specifies the surrender charges for the amount of the increase. See Surrender Charge on page 59 for a full description of how the new surrender charges are determined for a face amount increase and for examples of the surrender charges for various issue ages, sexes and classes. ADDITIONAL INFORMATION ABOUT THE POLICIES Your Policy Can Lapse Your policy remains inforce if the net cash surrender value can pay the monthly deductions. In addition, during the no lapse guarantee period, Your policy will remain inforce as long as You meet the applicable no lapse guarantee premium requirements. However, the policy can lapse (1) during the no lapse guarantee period if You do not meet the no lapse guarantee premium requirement and (2) after the no lapse guarantee period no matter how much You pay in premiums, if the net cash surrender value is insufficient to pay the monthly deductions (subject to the grace period). See Your Policy Can Lapse on page 67. Correspondence, Inquiries, and Transactions You can write to Us or call Us at Our Administrative Office to request transactions under Your policy, such as paying premiums, making transfers between investment divisions , or changing the face amount of Your policy, or with questions or to request information or service for Your policy. Our Administrative Office is located at: Midland National Life Insurance Company One Sammons Plaza Sioux Falls, SD 57193 (800) 272-1642 FAX (Facsimile) Numbers We have different fax (facsimile) numbers for different types of services. Transaction Requests To send Us transaction requests by fax (facsimile), You should use the following fax numbers: (605) 335-8557 (877) 841-6709 (toll-free) Some examples of transaction requests are: 1. Partial Withdrawals 2. Loan requests 3. Surrender requests 4. Transfers among funds 5. Fund or General Account additions/deletions 6. Premium allocation changes 7. Monthly deduction changes 8. Dollar Cost Averaging set-up 9. Portfolio rebalancing set-up Transaction requests must be in good order and received at Our Administrative Office , at the address or number(s) above, to be processed (see Policy Fund Transactions and Good Order on page 47.) Any transaction requests sent to another number (including the fax numbers below under  Service Requests ) or address may not be considered received and may not receive that days price. Service Requests To send Us service requests by fax (facsimile), You should use the following fax numbers: (605) 335-3621 (877) 208-6136 (toll-free) Transaction requests should not be faxed to these numbers, but instead to the Transaction Request fax numbers, above. Some examples of service requests would be: 1. Ownership changes 2. Beneficiary changes 3. Collateral Assignments 4. Address changes 5. Request for general policy information 6. Adding or canceling Riders or Additional Benefits 7. Requesting prospectuses (or other information and documents) about the policy or the underlying funds The procedures We follow for facsimile requests include a written confirmation sent directly to You following any transaction request. We may record all telephone requests. We will employ reasonable procedures to confirm that instructions communicated by telephone or facsimile are genuine. The procedures We follow for transactions initiated by telephone may include requirements that callers identify themselves and the policy owner by name, social security number, date of birth of the owner or the Insured, or other identifying information. We only allow certain transaction requests to be made with a telephone request. Partial withdrawal, transfer, surrender and loan requests must be in good order, and may be made in writing or by facsimile to Our Administrative Office . Facsimile and telephone correspondence and transaction requests may not always be available. Facsimile and telephone systems can experience outages or slowdowns for a variety of reasons. These outages or slowdowns may prevent or delay Our receipt of Your request. If You are experiencing problems, You should make Your correspondence and transaction request in writing. There are risks associated with requests made by facsimile or telephone when the original request is not sent to Our Administrative Office . You bear these risks. Accordingly, We disclaim any liability for losses resulting from allegedly unauthorized facsimile or telephone requests that We believe are genuine. State Variations Certain provisions of the policies may be different than the general description in the prospectus, and certain riders and options may not be available, because of legal restrictions in Your state. See Your policy for specific variations since any such variations will be included in Your policy or in riders or endorsements attached to Your policy. See Your agent or contact Our Administrative Office for additional information that may be applicable to Your state. Tax-Free Section 1035 Exchanges You can generally exchange one life insurance policy for another in a tax-free exchange under Section 1035 of the Internal Revenue Code. Before making an exchange, You should compare both policies carefully. Remember that if You exchange another policy for the one described in this prospectus, You might have to pay a surrender charge and income taxes, including a possible penalty tax, on Your old policy, and there will be a new surrender charge period for this policy and other charges may be higher (or lower) and the benefits may be different. You should not exchange another policy for this one unless You determine, after knowing all the facts, that the exchange is in Your best interest and not just better for the person trying to sell You this policy (that person will generally earn a commission if You buy this policy through an exchange or otherwise). If You purchase the policy in exchange for an existing life insurance policy from another company, We may not receive Your premium payment from the other company for a substantial period of time after You sign the application and send it to Us, and We cannot credit Your premium to the policy until We receive it. You should consult with and rely upon a tax advisor if You are considering a policy exchange. See Tax Effects on page 61. DETAILED INFORMATION ABOUT PREMIER VARIABLE UNIVERSAL LIFE 1.1 INSURANCE FEATURES This prospectus describes Our Premier Variable Universal Life 1.1 policy. There may be contractual variances because of requirements of the state where Your policy is delivered. How the Policies Differ From Whole Life Insurance Premier Variable Universal Life 1.1 provides insurance coverage with flexibility in death benefits and premium payments. It enables You to respond to changes in Your life and to take advantage of favorable financial conditions. The policy differs from traditional whole life insurance because You may choose the amount and frequency of premium payments, within limits. In addition, Premier Variable Universal Life 1.1 has two types of death benefit options. You may switch back and forth between these options. Premier Variable Universal Life 1.1 also allows You to change the face amount (within limits) without purchasing a new insurance policy. However, evidence of insurability may be required. Premier Variable Universal Life 1.1 is variable life insurance because the policy fund and other benefits will vary up or down depending on the investment performance of the investment divisions or options You select. You bear the risk of poor investment performance, but You get the benefit of good performance. Application for Insurance To apply for a policy You must submit a completed application, in good order. We decide whether to issue a policy based on the information in the application and Our standards for issuing insurance and classifying risks. If We decide not to issue a policy, then We will return the sum of premiums paid plus interest credited. The maximum issue age is 75. There may be delays in Our receipt of applications that are outside of Our control because of the failure of the selling broker-dealer or life insurance agent to forward the application to Us promptly, or because of delays in determining that the policy is suitable for You. Any such delays will affect when Your policy can be issued and when Your net premium is allocated among Our General Account and/or investment divisions . We offer other variable life insurance policies that have different death benefits , policy features, and optional benefits. However, these other policies also have different charges that would affect Your investment performance and policy fund . To obtain more information about these other policies, contact Our Administrative Office . Death Benefit As long as Your policy remains inforce , We will pay the death benefit to the beneficiary when the Insured dies (outstanding policy debt will be deducted from the proceeds). As the owner, You may choose between two death benefit options: · Option 1 provides a benefit that equals the face amount of the policy. This level death benefit is for owners who prefer insurance coverage that does not vary in amount and has lower insurance charges. Except as described below, the option 1 death benefit is level or fixed at the face amount . · Option 2 provides a benefit that equals the face amount of the policy plus the policy fund on the day the Insured person dies. This variable death benefit is for owners who prefer to have investment performance reflected in the amount of their insurance coverage. Under option 2, the value of the death benefit fluctuates with Your policy fund . Under both options, federal tax law may require a greater benefit. This benefit is a percentage multiple of Your policy fund . The percentage declines as the Insured person gets older (this is referred to as the corridor percentage). The minimum death benefit will be Your policy fund on the day the Insured dies multiplied by the percentage for his or her age . For this purpose, age is the attained age (last birthday) at the beginning of the policy year of the Insureds death. A table of corridor percentages and some examples of how they work, are in the Statement of Additional Information which is available free upon request (see back cover). Under either option, the length of time Your policy remains inforce depends on the net cash surrender value of Your policy and whether You meet the no lapse guarantee period requirements. Your coverage lasts as long as Your net cash surrender value can cover the monthly deductions from Your policy fund . In addition, during the no lapse guarantee period. Your policy remains inforce if the sum of Your premium payments (minus any loans or withdrawals) is greater than the sum of the monthly no lapse guarantee premiums for all of the policy months since the policy was issued. The investment performances of the investment divisions and the interest earned in the General Account affect Your policy fund . Therefore, the returns from these investment options can affect the length of time Your policy remains inforce . The minimum initial face amount is $150,000. Notice and Proof of Death We require satisfactory proof of the Insured persons death before We pay the death benefit . That can be a certified copy of a death certificate, a written statement by the attending physician, a certified copy of a decree of a court of competent jurisdiction as to the finding of death, or any other proof satisfactory to Us. Payment of Death Benefits and Lump Sum Payments In most cases, when a death benefit is paid in a lump sum We will pay the death benefit by establishing an interest bearing draft account, called the "Midland National Access Account," for the beneficiary , in the amount of the death benefit proceeds. We will send the beneficiary a draft account book and the beneficiary will have access to the account simply by writing a draft for all or any part of the amount of the death benefit . We do not guarantee to credit a minimum interest rate on amounts left in the Midland National Access Account. Any interest paid on amounts in the Midland National Access Account are currently taxable to the beneficiary . The Midland National Access Account is a draft account and is part of Our General Account. It is not a bank account or a checking account and it is not insured by the FDIC or any government agency. As part of Our General Account, it is subject to the claims of Our creditors. We receive a benefit from all amounts left in the MidlandNationalAccess Account. Maturity Benefit If the Insured person is still living on the maturity date, We will pay You the policy fund minus any outstanding loans. The policy will then end. The maturity date is the policy anniversary after the Insured persons 100th birthday. See Maturity Date on page 68. In certain circumstances, You may extend the maturity date (doing so may have tax consequences). See Tax Effects on page 61. Changes In Premier Variable Universal Life 1.1 Premier Variable Universal Life 1.1 gives You the flexibility to choose from a variety of strategies that enable You to increase or decrease Your insurance protection. Changing Your insurance protection may have tax consequences. You should consult a tax adviser before changing Your insurance protection. A reduction in face amount lessens the emphasis on a policys insurance coverage by reducing both the death benefit and the amount of pure insurance provided. The amount of pure insurance is the difference between the death benefit and the policy fund . This is the amount of risk We take. A reduced amount at risk results in lower cost of insurance deductions from Your policy fund . Increases in the face amount have the exact opposite effect of decreases. A partial withdrawal reduces the policy fund and will reduce the death benefit , while providing You with a cash payment, but generally does not reduce the amount at risk. Choosing not to make premium payments may have the effect of reducing the policy fund . Under death benefit option 1, a reduction in the policy fund , due to negative market performance , has the following effect: · it increases the amount at risk (thereby increasing the cost of insurance deductions); and · it leaves the death benefit unchanged. Under death benefit option 2, a reduction in the policy fund , due to negative market performance , has the following effect: · it decreases the death benefit; and · it either decreases the amount at risk or leaves it unchanged. A reduction in the policy fund due to a partial withdrawal may have a different effect as shown in the example below. Death Benefit Option 2 Face Amount + Policy Fund Policy NOT Policy IN in Corridor Corridor Corridor Factor Before Face Amount $ 100,000 $ 100,000 Age 35 Partial Policy Fund $ 30,000 $ 75,000 Withdrawal Death Benefit $ 130,000 $ 187,500 Amount at Risk $ 100,000 $ 112,500 Partial Withdrawal $ 10,000 $ 10,000 After Face Amount $ 100,000 $ 100,000 Partial Policy Fund $ 20,000 $ 65,000 Withdrawal Death Benefit $ 120,000 $ 165,000 Amount at Risk $ 100,000 $ 100,000 Under death benefit option 1, a partial withdrawal results in a dollar for dollar reduction of both the policy fund and the face amount (and hence death benefit ). Changing The Face Amount of Insurance You may change the face amount of Your policy by submitting a fully completed policy change application, in good order, to Our Administrative Office . You can only change the face amount twice each policy year . All changes are subject to Our approval and to the following conditions. For increases: · Increases in the face amount must be at least $25,000. By Midland Nationals current company practice, We may allow amounts lower than this. · To increase the face amount , You must provide, in good order, a fully completed policy change application and satisfactory evidence of insurability . If the Insured person has become a more expensive risk, then We charge higher cost of insurance fees for the additional amounts of insurance (We reserve the right to change this procedure in the future). · Monthly cost of insurance deductions from Your policy fund will increase. These begin on the date the face amount increase takes effect. · The right to examine this policy does not apply to face amount increases. (It only applies when You first purchase the policy). · There will be an increase in the no lapse guarantee premium requirements. · A new surrender charge period and a new or increased surrender charge will apply to the face amount increase For decreases: · The surrender charge remains unchanged at the time of decrease. · You cannot reduce the face amount below the minimum issue amounts as noted on the Schedule of Policy Benefits page of Your policy . · Monthly cost of insurance deductions from Your policy fund will decrease. · The federal tax law may limit a decrease in the face amount . If that limit applies, then Your new death benefit will be Your policy fund multiplied by the corridor percentage the federal tax law specifies for the Insureds age at the time of the change. · If You request a face amount decrease after You have already increased the face amount at substandard (i.e., higher) cost of insurance deductions, and the original face amount was at standard cost of insurance deductions, then We will first decrease the face amount that is at substandard higher cost of insurance deductions. We reserve the right to change this procedure . · There will be no decrease in the contractual no lapse guarantee premium requirement. By Midland Nationals current company practice, the no lapse guarantee premium is reduced when a decrease in face amount is processed. Changing the face amount may have tax consequences. See Tax Effects on page 61. You should consult a tax advisor before making any change. Changing Your Death Benefit Option You may change Your death benefit option from option 1 to option 2 by submitting a fully completed policy change application, in good order, to Our Administrative Office . We require satisfactory evidence of insurability to make this change. If You change from option 1 to option 2, the face amount decreases by the amount of Your policy fund on the date of the change. This keeps the death benefit and net amount at risk the same as before the change. We may not allow a change in death benefit option if it would reduce the face amount below the minimum issue amounts, as noted on the Schedule of Policy Benefits page of Your policy. You may change Your death benefit option from option 2 to option 1 by sending a written request, in good order, to Our Administrative Office . If You change from option 2 to option 1, then the face amount increases by the amount of Your policy fund on the date of the change. These increases and decreases in face amount are made so that the amount of the death benefit remains the same on the date of the change. When the death benefit remains the same, there is no change in the net amount at risk. This is the amount on which the cost of insurance deductions are based. Changing the death benefit option may have tax consequences. You should consult a tax advisor before making any change. When Policy Changes Go Into Effect Any changes in the face amount or the death benefit option will go into effect on the monthly anniversary after the date We approved Your request. After Your request is approved, You will receive a written notice showing each change. You should attach this notice to Your policy. We may also ask You to return Your policy to Us at Our Administrative Office so that We can make a change. We will notify You in writing if We do not approve a change You request. For example, We might not approve a change that would disqualify Your policy as life insurance for income tax purposes. Policy changes may have negative tax consequences. See Tax Effects on page 61. You should consult a tax advisor before making any change. Flexible Premium Payments You may choose the amount and frequency of premium payments, within the limits described below. Even though Your premiums are flexible, Your policys Schedule of Policy Benefits page will show a planned periodic premium. You determine the planned premium when You apply and can change it at any time. You will specify the frequency to be on a quarterly, semi-annual or annual basis. Planned periodic premiums may be monthly if paid by pre-authorized check. Premiums may be bi-weekly if paid by Civil Service Allotment. If You decide to make bi-weekly premium payments, We will assess the Civil Service Allotment Service Charge of $0.46 per bi-weekly premium. The planned premiums may not be enough to keep Your policy inforce . The insurance goes into effect when We receive Your initial minimum premium payment (and approve Your application). We determine the initial minimum premium based on: 1) the age , sex and premium class of the Insured, 2) the initial face amount of the policy, and 3) any additional benefits selected. All premium payments should be payable to Midland National. After Your first premium payment, all additional premiums should be sent directly to Our Administrative Office . We will send You premium reminders based on Your planned premium schedule. You may make the planned payment, skip the planned payment, or change the frequency or the amount of the payment. Generally, You may pay premiums at any time. Amounts must be at least $50, unless made by a pre-authorized check. Under current Company practice, amounts made by a pre-authorized check can be as low as $30. Payment of the planned premiums does not guarantee that Your policy will stay inforce . Additional premium payments may be necessary. The planned premiums increase when the face amount of insurance increases. If Your policy contains the Automatic Benefit Increase Provision Rider, this includes increases resulting from this rider. Generally, if Your policy was issued After May 1, 1998 and prior to July 15, 2004, You will have this rider. ( For more information on the Automatic Benefit Increase Provision, see APPENDIX B on page 79 for details on how and when the increases are applied.) If You send Us a premium payment that would cause Your policy to cease to qualify as life insurance under federal tax law, then We will notify You and return that portion of the premium that would cause the disqualification. Premium Provisions During The No Lapse Guarantee Period During the no lapse guarantee period , You can keep Your policy inforce by meeting a no lapse guarantee premium requirement. The no lapse guarantee period lasts (i) until the 5 th policy anniversary for policies issued before April 30, 2003 and for issue ages of 61 or more, and (ii) for 10 policy years for policies issued after April 30, 2003 with issue ages of 60 or less. A monthly no lapse guarantee premium is shown on Your Schedule of Policy Benefits page. (This is not the same as the planned premiums.) The no lapse guarantee premium requirement will be satisfied if the sum of premiums You have paid, less Your loans or withdrawals, is equal to or greater than the sum of the monthly no lapse guarantee premiums required on each monthly anniversary . The no lapse guarantee premium increases when the face amount increases. During the no lapse guarantee period , Your policy will enter a grace period and lapse if: · the net cash surrender value cannot cover the monthly deductions from Your policy fund ; and · the total premiums You have paid, less Your loans or withdrawals, are less than the total monthly no lapse guarantee premiums required to that date. Remember that the net cash surrender value is Your policy fund minus any surrender charge and minus any outstanding policy debt . This policy lapse can occur even if You pay all of the planned premiums. Premium Provisions After The No Lapse Guarantee Period . After the no lapse guarantee period , Your policy will enter a grace period and lapse if the net cash surrender value cannot cover the monthly deductions from Your policy fund . Paying Your planned premiums may not be sufficient to maintain Your policy because of investment performance, charges and deductions, policy changes or other factors. Therefore, additional premiums may be necessary to keep Your policy inforce . Allocation of Premiums Each net premium will be allocated to the investment divisions or to Our General Account on the later of the day We receive Your premium payment, in good order, at Our Administrative Office (if We receive it before the close of regular trading on the New York Stock Exchange (usually, 3:00 p.m. Central Time)) or on the record date . When premium is received before the record date , the net premium will be held and earn interest in the General Account until the day after the record date . When this period ends, Your instructions will dictate how We allocate the net premium . There may be delays in Our receipt of applications that are outside of Our control because of the failure of the selling broker-dealer or life insurance agent to forward the application to Us promptly, or because of delays in determining that the policy is suitable for You. Any such delays will affect when Your policy can be issued and when Your net premium is allocated among Our General Account and/or investment divisions . Once We receive the application and initial premium from the selling broker-dealer, Your instructions will dictate how We allocate the net premium . The net premium is the premium minus a premium charge and any applicable service charge. ( Please note: The first monthly deduction is also taken from the initial premium). Each net premium is put into Your policy fund according to Your instructions. Your policy application may provide directions to allocate net premiums to Our General Account or the investment divisions . You may not allocate Your policy fund to more than 10 investment divisions at any one point in time. Your allocation instructions will apply to all of Your premiums unless You write to Our Administrative Office with new instructions. You may also change Your allocation instructions by calling Us at (800) 272-1642 or faxing Us at (605) 373-8557 or toll-free (877) 841-6709. Changing Your allocation instructions will not change the way Your existing policy fund is apportioned among the investment divisions or the General Account. Allocation percentages may be any whole number from 0 to 100. The sum of the allocation percentages must equal 100. Of course, You may choose not to allocate a premium to any particular investment division . See THE GENERAL ACCOUNT on page 55. If at any time You elect to have policy fund in the General Account, then any Sammons Advisors asset allocation model You are using will be cancelled and Your policy fund will become self-directed. If You use a third party registered investment adviser in connection with allocations among the investment divisions , it is Your responsibility to pay the advisory fees. Your use of any third party investment advisory or asset allocation service, whether or not by a Company affiliate, does not constitute Us providing investment advice. Additional Benefits You may include additional benefits in Your policy. Certain benefits result in an additional monthly deduction from Your policy fund . You may cancel these benefits at any time. However, canceling these benefits may have adverse tax consequences and You should consult a tax advisor before doing so. The following briefly summarizes the additional benefits that are currently available: 1. Accelerated Benefit Rider  Chronic Illness: This rider is automatically included on all newly issued policies and it can be added upon request to any policy issued prior to November 15, 2007. This benefit provides You with the ability to accelerate a portion of Your policys death benefit as an accelerated death benefit . The actual payment made is called the accelerated benefit payment . We do not charge a fee for this rider prior to the time of the accelerated benefit payment . You can elect to accelerate a portion of Your policys death benefit under this rider if the Insured person is Chronically Ill as defined in the rider. Generally, Chronically Ill means that a Physician, as defined in the rider, has certified within the last 12 months that the insured is permanently unable to perform, for at least 90 consecutive days, at least two out of six Activities of Daily Living, which are Bathing, Continence, Dressing, Eating, Toileting, and Transferring or severe cognitive impairment (each as defined in the rider). Please refer to the actual rider for Our right to require a second opinion from another Physician. The tax consequences associated with receiving an accelerated benefit payment under the Accelerated Benefit Rider  Chronic Illness are unclear. It is possible that such distributions may be treated as taxable withdrawals. Moreover, the tax consequences associated with reducing the death benefit after We pay an accelerated death benefit are also unclear. You should consult a qualified tax advisor about the consequences of adding this rider to a policy or requesting an advanced sum payment under this rider. There is no charge for the Accelerated Benefit Rider  Chronic Illness prior to the time of an accelerated benefit payment. The accelerated benefit payment will be equal to the following: 1) The accelerated death benefit , less 2) An amount for future interest and also expected mortality, less 3) Any debt repayment amount, less 4) An administrative fee (this fee may not exceed $200) On the date that We make an accelerated benefit payment , We will reduce the death benefit of Your policy by the amount of the accelerated death benefit . This will occur on each payment date if You choose to receive periodic payments under the accelerated death benefits for Chronic Illness. The specified amount , any policy fund and any policy debt will be reduced by the ratio of 1. divided by 2., where 1. and 2. are as described below 1. Accelerated death benefit on the election date. 2. death benefit immediately prior to the election date. You can choose the amount of the death benefit to accelerate at the time of the claim. The maximum accelerated death benefit is 24% of the eligible death benefit (which is the death benefit of the policy plus the sum of any additional death benefits on the life of the Insured person provided by any eligible riders) at each election to receive an accelerated death benefit , or $240,000, whichever is less. This amount may be smaller for a final election. An election is valid for 12 months and only one election can be made in that 12 month period. Your ability to accelerate a portion of the death benefit is subject to the terms and conditions of the rider itself. 2. Accelerated Benefit Rider  Terminal Illness: This rider is automatically included on all newly issued policies and it can be added upon request to any policy issued prior to November 15, 2007. This benefit provides You with the ability to accelerate a portion of Your policys death benefit as an Accelerated death benefit . The actual payment made is called the accelerated benefit payment . We do not charge a fee for this rider prior to the time of the accelerated benefit payment . You can choose to accelerate a portion of Your Policys Death Benefit under this rider if the Insured person has a terminal illness (terminal illness is defined as a condition in which a Physician, as defined in the rider, has certified that the insureds life expectancy is 24 months or less - but this may be defined by a longer period of time if required by state law). Please refer to the actual rider form for Our rights to require a second opinion from another Physician. Pursuant to the Health Insurance Portability and Accountability Act of 1996, We believe that for federal income tax purposes an advanced sum payment made under the Accelerated Benefit Rider  Terminal Illness, should be fully excludable from the gross income of the recipient, as long as the recipient is the Insured person under the policy (except in certain business contexts) and the Insured persons life expectancy is 24 months or less, as certified by a licensed physician . You should consult a tax advisor if such an exception should apply. The tax consequences associated with reducing the death benefit after We pay an accelerated benefit are unclear, however. You should consult a qualified tax advisor about the consequences of adding this rider to a policy or requesting an advanced sum payment under this rider. There is no charge for the Accelerated Benefit Rider  Terminal Illness prior to the time of an accelerated benefit payment . The accelerated benefit payment will be equal to the following: 1) The accelerated death benefit , less 2) An amount for future interest, less 3) Any debt repayment amount, less 4) An administrative fee (this fee may not exceed $200) On the day We make the accelerated benefit payment, We will reduce the death benefit of Your Policy by the amount of the accelerated death benefit . The specified amount , any policy fund and any policy debt will be reduced by the ratio of 1. divided by 2., where 1. and 2. are as described below 1. accelerated death benefit on the election date. 2. death benefit immediately prior to the election date. You can choose the amount of the death benefit to accelerate at the time of the claim. The maximum accelerated death benefit is 50% of the eligible death benefit (which is the death benefit of the policy) at the time You elect to receive an accelerated death benefit, or $500,000, whichever is less. Your ability to accelerate a portion of the death benefit is subject to the terms and conditions of the rider itself. 3. Accidental Death Benefit Rider: This rider can be selected at the time of application or added to an inforce policy. Under this rider, We will pay an additional benefit if the Insured person dies from a physical injury that results from an accident, provided the Insured person dies before the policy anniversary that is within a half year of his or her 70 th birthday. We charge a fee for this rider on the rider date and on each monthly anniversary thereafter. 4. Additional Insured Rider: This rider can be selected at the time of application or added to an inforce policy. With this benefit, We will provide term insurance for another person, such as the Insured persons spouse, under Your policy. A separate charge will be deducted for each additional Insured. We charge a fee for this rider on the rider date and on each monthly anniversary thereafter. 5. Automatic Benefit Increase Provision Rider: This rider is also known as the Cost of Living Rider 2. Generally, only policies issued after May 1, 1998, and prior to July 15, 2004 contain this rider. The only exception to this would be if Your application was in the underwriting process prior to July 15, 2004. If this is the case, You may have a policy date later than July 15, 2004 and still have the Automatic Benefit Increase Provision Rider. For more detailed information see  APPENDIX B  on page 79. 6. Benefit Extension Rider: This Rider can prevent the policy from lapsing due to high amounts of policy debt , provided certain conditions are met. If You choose this rider and exercise its benefits, there is a risk that the death benefit may be substantially reduced. This rider can be selected at the time of application or added to an inforce policy. There is no additional charge for this benefit. You may elect this benefit while You meet the conditions listed below by sending Us written notice. When the benefit availability conditions listed below are satisfied and the policy debt is equal to or greater than 87% of the policy fund , We will send a written notice to Your last known address, at least once each policy year , that the benefit election is available to You. If You decide to elect this benefit at that time, You must send Us written notice within 30 days of the date We mail this notice. This benefit is available only if all of the following conditions are met. 1. The policy has been inforce for at least 15 policy years ; 2. the Insureds policy age or attained age must be at least age 65; 3. You have made withdrawals of all Your premium; and 4. policy debt does not exceed the benefit election amount as defined below. The benefit election amount is as follows: · 89% of the policy fund for policy ages or attained ages that are greater than or equal to age 65 but less than or equal to age 74; · 93% of the policy fund for policy ages or attained ages that are greater than or equal to age 75. However, if You choose to take a loan or withdrawal that causes the policy debt to exceed the benefit election amount during the 30 days after the written notice has been sent, this benefit election will not be available. The effective date of this benefit will be the monthly anniversary date that follows the date We receive Your written notice. The entire amount of Your policy fund must be allocated to the General Account on and after the effective date. If You have any portion of the policy fund in the Separate Account on the effective date, We will transfer it to Our General Account on that date. No transfer charge will apply to this transaction and it will not count toward the maximum number of transfers allowed in a policy year . The benefit extension period begins as of the effective date of the rider and ends (and the rider terminates) on the earlier of: a) the Insureds death; or b) surrender of the policy; or c) the date any loans or withdrawals are taken. During the benefit extension period: 1. We guarantee Your policy will remain in force until the Insureds death provided the policy is not terminated due to surrender, and You do not take loans or withdrawals after the effective date. 2. The excess policy debt provision in the policy will be suspended. 3. All monthly deductions will be taken from the General Account. 4. We will not allow any: (a) premium payments; or (b) transfers to the Separate Account ; or (c) face amount changes; or (d) death benefit option changes. 5. The death benefit option will be death benefit option 1, and the death benefit will be subject to the minimum death benefit provisions below. 6. If the policy debt does not exceed the face amount as of the riders effective date, the face amount will be decreased to equal the policy fund as of the effective date. We will send You an endorsement to reflect the new face amount . 7. Any riders and supplemental benefits attached to the policy will terminate. During the benefit extension period, the amount of the death benefit will be determined exclusively by death benefit option 1 and will be equal to the greatest of the following amounts for the then current policy year : a. 100% of the policy fund as of the date We receive due proof of the Insureds death; b. The minimum amount of death benefit necessary for the policy to continue its qualification as a life insurance contract for federal tax purposes. c. The face amount (the option 1 death benefit ). In some circumstances, electing the benefit can cause Your policy to become a modified endowment contract (MEC). You should consult with and rely on a tax advisor when making policy changes, taking loans or withdrawals to help You avoid situations that may result in Your policy becoming a MEC. You may make loan repayments at anytime. Loan repayments will be allocated to the General Account. Interest charged on policy debt will continue to accrue during the benefit extension period. Making loan repayments does not terminate the rider. This Rider will terminate upon the earliest of: 1. The date of the Insureds death; or 2. The date You surrender the policy; or 3. The date any loans or withdrawals are taken during the benefit extension period. Anyone contemplating the purchase of the policy with the Benefit Extension Rider should be aware that the tax consequences of the Benefit Extension Rider have not been ruled on by the IRS or the courts and it is possible that the IRS could assert that the outstanding loan balance should be treated as a taxable distribution when the Benefit Extension Rider causes the policy to be converted into a fixed policy. You should consult with and rely on a tax advisor as to the tax risk associated with the Benefit Extension Rider. See Tax Effects on page 61. 7. Childrens Insurance Rider: This rider provides term life insurance on the lives of the Insured persons children. Coverage under this rider includes natural children, stepchildren, and legally adopted children, between the ages of 15 days and 21 years. They are covered until the Insured person reaches age 65 or the child reaches age 25, whichever is earlier. The Childrens Insurance Rider is no longer available for issue on new or inforce policies. 8. Childrens Insurance Rider 2: This rider can be selected at the time of application or added to an inforce policy. This rider provides term life insurance on the lives of the Insured persons children. Coverage under this rider includes natural children, stepchildren, and legally adopted children, between the ages of 15 days and 18 years. They are covered until the Insured person reaches age 65 or the child reaches age 23, whichever is earlier. We charge a fee for this rider on the rider date and on each monthly anniversary thereafter. 9. Extended Maturity Option: This option is automatically included on all newly issued policies. This benefit provides You with the ability to request an extension of the maturity date indefinitely, or as long as allowed by the IRS and Your state. If the Insured is alive on the maturity date and this policy is still inforce and not in the grace period, this option may be elected. In order to elect this option, all of the policy fund must be transferred to either the General Account or the Money Market investment division and the death benefit option must be elected as Option 1, unless Your state requires otherwise. Once Your policy is extended beyond the maturity date, We will not charge any further monthly deductions against Your policy fund and We will only allow transfers to the General Account or the Money Market investment division . Furthermore, We will not allow any of the following to occur: · Increase in the face amount of insurance · Changes in the death benefit options · Premium payments The Extended Maturity Option may have tax consequences. Consult Your tax advisor before taking this election. Family Insurance Rider: This rider provides term life insurance on the Insured persons children as does the Childrens Insurance Rider. This rider also provides decreasing term life insurance on the Insureds spouse. The Family Insurance Rider is no longer available for issue on new or inforce policies. Flexible Disability Benefit Rider: This rider must be selected at the time of application. Under this rider, We pay a set amount into Your policy fund each month (the amount is on Your Schedule of Policy Benefits page). The benefit is payable when the Insured person becomes totally disabled on or after his/her 15 th birthday and the disability continues for at least 6 months. The disability must start before the policy anniversary following the Insured persons 60 th birthday. The benefit will continue for as long as the disability lasts or until the Insured person reaches age 65, whichever is earlier. If the amount of the benefit paid into the policy fund is more than the amount allowed under the income tax code, the monthly benefit will be paid to the Insured. We charge a fee for this rider on the rider date and on each monthly anniversary thereafter until the policy anniversary on which the Insured reaches attained age 60. The maximum monthly benefit that can be purchased is the smaller of $200 or the Guideline Level Annual Premium under death benefit option 1 divided by 12. For example, if Your Guideline Level Annual Premium under Option 1 is $3,000, the maximum monthly benefit You can elect is $200.00 (since $200 is smaller than $3,000/12 $250). The Flexible Disability Benefit Rider is no longer available for issue on new or inforce policies. Flexible Disability Benefit Rider 2: This rider must be selected at the time of application and is only available if You have selected the Waiver of Surrender Charge Rider. Under this rider, We pay a set amount into Your policy fund each month (the amount is on Your Schedule of Policy Benefits). The benefit is payable when the Insured person becomes totally disabled on or after his/her 15 th birthday and the disability continues for at least 6 months. The disability must start before the policy anniversary following the Insured persons 60 th birthday. The benefit will continue for as long as the disability lasts or until the Insured person reaches age 65, whichever is earlier. If the amount of the benefit paid into the policy fund is more than the amount permitted under the income tax code, the monthly benefit will be paid to the Insured. The maximum monthly benefit that can be purchased is the smaller of $500 or the Guideline Level Annual Premium under death benefit option 1 divided by 12. For example, if Your Guideline Level Annual Premium under Option 1 is $3,000, the maximum monthly benefit You can elect is $250.00 (since $3,000/12 $250 and $250 is smaller than $500). We charge a fee for this rider on the rider date and on each monthly anniversary thereafter until the policy anniversary on which the Insured reaches attained age 60. Guaranteed Insurability Rider: This rider must be selected at the time of application. This benefit provides for additional amounts of insurance without further evidence of insurability . We charge a fee for this rider on the rider date and on each monthly anniversary thereafter. Living Needs Rider: This rider can be selected at the time of application or added to an inforce policy. This benefit provides an accelerated death benefit as payment of an Advanced Sum, in the event the Insured person is expected to die within 12 months or as otherwise required by law. Pursuant to the Health Insurance Portability and Accountability Act of 1996, We believe that for federal income tax purposes an advanced sum payment made under the Living Needs Rider should be fully excludable from the gross income of the beneficiary, as long as the beneficiary (the tax payer) is the Insured person under the policy (except in certain business contexts). You should consult a tax advisor if such an exception should apply. The tax consequences associated with reducing the death benefit after We pay an accelerated death benefit are unclear, however. You should consult a qualified tax advisor about the consequences of adding this rider to a policy or requesting an advanced sum payment under this rider. There is no charge for this benefit prior to the time of a payment. The amount of the advanced sum is reduced by expected future interest and may be reduced by a charge for administrative expenses. Currently, We charge an administrative fee of $200 at the time benefits are paid from this rider. We reserve the right to increase this amount. On the day We pay the accelerated death benefit , We will reduce the following in proportion to the reduction in the eligible death benefit : a. the death benefit of the policy and of each eligible rider b. the face amount c. any policy fund d. any outstanding loan When We reduce the policy fund , We allocate the reduction based on the proportion that Your unloaned amounts in the General Account and Your amounts in the investment divisions bear to the total unloaned portion of Your policy fund . You can choose the amount of the death benefit to accelerate at the time of the claim. The maximum advanced sum is 50% of the eligible death benefit (which is the death benefit of the policy plus the sum of any additional death benefits on the life of the Insured person provided by any eligible riders). Currently, We have a maximum advanced sum of $250,000 and a minimum advanced sum of $5,000. The Living Needs Rider is no longer available on new policies. Waiver of Charges Rider: This rider can be selected at the time of application or added to an inforce policy with proof of insurability. With this benefit, We waive monthly deductions from the policy fund during the total disability of the Insured, if the Insured person becomes totally disabled on or after his/her 15 th birthday and the disability continues for at least 6 months. If a disability starts before the policy anniversary following the Insured persons 60 th birthday, then We will waive monthly deductions from the policy fund for as long as the disability continues. We charge a fee for this rider on the rider date and on each monthly anniversary thereafter. The Childrens Insurance Riders, the Family Insurance Rider and the Additional Insured Rider all provide term insurance. Term insurance, unlike base coverage, does not provide a cash value or an opportunity for the death benefit to grow. However, the cost of term insurance may be lower than the cost of base coverage. SEPARATE ACCOUNT INVESTMENT CHOICES Our Separate Account And Its Investment Divisions The  Separate Account  is Our Separate Account A, established under the insurance laws of the State of Iowa. It is a unit investment trust registered with the Securities and Exchange Commission (SEC) under the Investment Company Act of 1940 but this registration does not involve any SEC supervision of its management or investment policies. The Separate Account meets the definition of a  Separate Account  under the federal securities laws. Income, gains and losses credited to, or charged against, the Separate Account reflects the investment experience of the Separate Account and not the investment experience of Midland Nationals other assets. Midland National is obligated to pay all amounts guaranteed under the policy. The Separate Account has a number of investment divisions , each of which invests in the shares of a corresponding portfolio of the funds . You may allocate part or all of Your net premiums in up to ten of the fifty-eight investment divisions currently available in Our Separate Account at any one time. The Funds Each of the portfolios available under the policy is a series of its investment company. Currently there are fifty-eight investment divisions. The funds  shares are bought and sold by Our Separate Account at net asset value. More detailed information about the funds and their investment objectives, policies, risks, expenses and other aspects of their operations appear in their prospectuses, which accompany this prospectus. The funds , their managers, or affiliates thereof, may make payments to Midland National and/or its affiliates. These payments may be derived, in whole or in part, from the advisory fee deducted from fund assets and/or from Rule 12b-1 fees deducted from fund assets. Policy owners, through their indirect investment in the funds , bear the costs of these advisory and 12b-1 fees. The amount of these payments may be substantial, may vary between funds and portfolios, and generally are based on a percentage of the assets in the funds that are attributable to the Policies and other variable insurance products issued by Midland National. These percentages currently range up to 0.25% annually. Midland National may use these payments for any corporate purpose, including payment of expenses that Midland National and/or its affiliates incur in promoting, marketing, and administering (i) the Policies, and (ii) in its role as an intermediary, the funds . Midland National and its affiliates may profit from these payments. Investment Policies Of The Portfolios Each portfolio tries to achieve a specified investment objective by following certain investment policies. A portfolios objectives and policies affect its returns and risks. Each investment divisions performance depends on the experience of the corresponding portfolio. The objectives of the portfolios are as follows: Portfolio Investment Objective AIM Variable Insurance Funds (Invesco Variable Insurance Funds) Invesco V.I. Dividend Growth Fund (Formerly Invesco V.I. Financial Services Fund - Series I Shares) The Funds investment objective is long-term growth of capital. The Fund invests, under normal circumstances, at least 80% of net assets (plus borrowings for investment purposes) in securities of issuers engaged primarily in the financial services-related industries. Invesco V.I. Global Health Care Fund  Series I Shares The Funds investment objective is long-term growth of capital. The Fund invests, under normal circumstances, at least 80% of net assets (plus borrowings for investment purposes) in securities issued by domestic and foreign companies and governments engaged primarily in the healthcare industry. Invesco V.I. International Growth Fund  Series I Shares The Fund's investment objective is long-term growth of capital. The Fund invests primarily in a diversified portfolio of international securities whose issuers are considered by the Funds portfolio managers to have strong earnings growth. The Fund invests primarily in equity securities. Alger Portfolios Alger Capital Appreciation Portfolio Seeks long-term capital appreciation. Alger Large Cap Growth Portfolio Seeks long-term capital appreciation. Alger Mid Cap Growth Portfolio Seeks long-term capital appreciation. Alger Small Cap Growth Portfolio** Seeks long-term capital appreciation. American Century Variable Portfolios, Inc. American Century VP Balanced Fund** Seeks capital growth and current income. Invests approximately 60 percent of its assets in common stocks and the rest in fixed income securities. American Century VP Capital Appreciation Fund Seeks capital growth. American Century VP Income & Growth Fund** Seeks capital growth by investing in common stocks. Income is a secondary objective. American Century VP International Fund Seeks capital growth. American Century VP Value Fund Seeks long-term capital growth. Income is a secondary objective. Fidelity ® Variable Insurance Products VIP Asset Manager SM Portfolio Seeks to obtain high total return with reduced risk over the long term by allocating its assets among stocks, bonds, and short-term instruments. VIP Asset Manager: Growth â Portfolio Seeks to maximize total return by allocating its assets among stocks, bonds, short-term instruments, and other investments. VIP Balanced Portfolio Seeks income and capital growth consistent with reasonable risk. VIP Contrafund ® Portfolio Seeks long-term capital appreciation. VIP Equity-Income Portfolio Seeks reasonable income. Will also consider the potential for capital appreciation. The funds goal is to achieve a yield which exceeds the composite yield on the securities comprising the S&P 500 ® Index. VIP Freedom 2010 Portfolio Seeks high total return with a secondary objective of principal preservation as the fund approaches its target date and beyond. VIP Freedom 2015 Portfolio Seeks high total return with a secondary objective of principal preservation as the fund approaches its target date and beyond. VIP Freedom 2020 Portfolio Seeks high total return with a secondary objective of principal preservation as the fund approaches its target date and beyond. VIP Freedom 2025 Portfolio Seeks high total return with a secondary objective of principal preservation as the fund approaches its target date and beyond. VIP Freedom 2030 Portfolio Seeks high total return with a secondary objective of principal preservation as the fund approaches its target date and beyond. VIP Freedom Income Portfolio Seeks high total return with a secondary objective of principal preservation. VIP Growth & Income Portfolio Seeks high total return through a combination of current income and capital appreciation. VIP Growth Opportunities Portfolio Seeks to provide capital growth. VIP Growth Portfolio Seeks to achieve capital appreciation. VIP High Income Portfolio Seeks a high level of current income, while also considering growth of capital. VIP Index 500 Portfolio Seeks to provide investment results that correspond to the total return of common stocks publicly traded in the United States, as represented by the S&P 500 ® Index. VIP Investment Grade Bond Portfolio Seeks as high a level of current income as is consistent with the preservation of capital. VIP Mid Cap Portfolio Seeks long-term growth of capital. VIP Money Market Portfolio* Seeks as high a level of current income as is consistent with preservation of capital and liquidity. VIP Overseas Portfolio Seeks long-term growth of capital. Goldman Sachs Variable Insurance Trust Goldman Sachs VIT Large Cap Value Fund Seeks long-term capital appreciation. Goldman Sachs VIT Structured Small Cap Equity Fund Seeks long-term growth of capital. Lord Abbett Series Fund, Inc. Lord Abbett Capital Structure Portfolio Seeks current income and capital appreciation. Lord Abbett Growth and Income Portfolio Seeks long-term growth of capital and income without excessive fluctuations in market value. Lord Abbett International Opportunities Portfolio Seeks long-term capital appreciation. Lord Abbett Mid-Cap Value Portfolio Seeks capital appreciation through investments, primarily in equity securities, which are believed to be undervalued in the marketplace. MFS Variable Insurance Trusts MFS VIT Growth Series Seeks capital appreciation. The funds objective may be changed without shareholder approval. MFS VIT Investors Trust Series** Seeks capital appreciation. The funds objective may be changed without shareholder approval. MFS VIT New Discovery Series Seeks capital appreciation. The funds objective may be changed without shareholder approval. MFS VIT Research Series Seeks capital appreciation. The funds objective may be changed without shareholder approval. MFS VIT Total Return Series Seeks total return. The funds objective may be changed without shareholder approval. MFS VIT Utilities Series Seeks total return. The funds objective may be changed without shareholder approval. Neuberger Berman Advisers Management Trust Neuberger Berman AMT Regency Portfolio Seeks growth of capital. PIMCO Variable Insurance Trust PIMCO VIT High Yield Portfolio Seeks maximum total return, consistent with preservation of capital and prudent investment management. PIMCO VIT Low Duration Portfolio** Seeks maximum total return consistent with preservation of capital and prudent investment management. PIMCO VIT Real Return Portfolio Seeks maximum real return, consistent with preservation of real capital and prudent investment management. PIMCO VIT Total Return Portfolio Seeks maximum total return, consistent with preservation of capital and prudent investment management. ProFunds Trust ProFund VP Japan Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Nikkei 225 Stock Average. The Fund seeks to provide a return consistent with an investment in the component equities in the Index hedged to U.S. Dollars. The Fund determines its success in meeting this investment objective by comparing its daily return on a given day with the daily performance of the dollar-denominated Nikkei 225 futures contracts traded in the United States. ProFund VP Oil & Gas Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Oil & Gas Index. ProFund VP Small-Cap Value Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the S&P SmallCap 600
